Name: Commission Regulation (EEC) No 2073/91 of 15 July 1991 amending Regulation (EEC) No 2064/91 fixing the maximum buying-in price and the quantities of beef bought in for the 49th partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7 .. 91 Official Journal of the European Communities No L 191 /29 COMMISSION REGULATION (EEC) No 2073/91 of 15 July 1991 amending Regulation (EEC) No 2064/91 fixing the maximum buying-in price and the quantities of beef bought in for the 49th partial invitation to tender under Regulation (EEC) No 1627/89 HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 1 (b) of Regulation (EEC) No 2064/91 shall read as follows : '  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 6 061 tonnes ; the quantities offered are hereby reduced by 50 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2064/91 (3) , fixed the maximum buying-in price and the quantities of beef bought in for the 49th partial invitation to tender under Regulation (EEC) No 1627/89 ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion to the management committee ; whereas the Regulation in question should be corrected accordingly, Article 2 This Regulation shall enter into force on 16 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 150, 15 . 6 . 1991 , p. 16. 0 OJ No L 187, 13 . 7 . 1991 , p. 39 .